DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 4 - 6, 14 - 16, are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to independent claims 4 and 14, several of the features of these claims were known in the art as evidenced by KIM et al (U.S. PG Pub. No. 2015/0213617), which anticipates the features of parent claims 1 and 11. But, Kim does not disclose the display has a function that detects a touch of an user, and the processor displays a plurality of soft keys including a key used for a distance measurement and a key used for imaging on the display.
With regards to claims 5 - 6 and 15 - 16, these claims depend from claims 4 and 14, respectively, and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,074,705
Claim 1
An information processing device comprising:
a processor; and 
an image sensor that images a subject, 
An information processing device comprising: a display; a processor; and … acquire a first captured image obtained by imaging a subject… a second captured image obtained by imaging the subject…
wherein the processor is configured to: 
wherein the processor is configured to
acquire 
acquire 
a first captured image obtained by imaging the subject from a first imaging position, 
a first captured image obtained by imaging a subject from a first imaging position, 
a second captured image obtained by imaging the subject from a second imaging position different from the first imaging position, 
a second captured image obtained by imaging the subject from a second imaging position different from the first imaging position, 
a first distance from a position corresponding to the first imaging position to the subject, and
a first distance from a position corresponding to the first imaging position to the subject, and,
a second distance from a position corresponding to the second imaging position to the subject,
a second distance from a position corresponding to the second imaging position to the subject
specify a first position designated on a display on which the first captured image is displayed and a second position designated on the display on which the second captured image is displayed, and 
specify a first position designated on the display on which the first captured image is displayed and a second position designated on the display on which the second captured image is displayed, …
display a distance in a real space on the display based on the first distance, the second distance, the first position and the second position.
display the first captured image or the second captured image on the display, … and derive a distance in a real space based on the first distance, the second distance, the first position and the second position.


	
The only difference between claim 1 of the present application and claim 1 of U.S. Patent No. 11,074,705 is the display of a number, i.e., a distance in a real space, that both claims recite calculating. The display of this number is not a functional difference; both claims calculate this same number. Rather, it is an aesthetic change in the manner of outputting the exact same calculated number. Aesthetic matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.   In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) . Moreover, displaying any desired feature is obvious:
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, the display of outputs was known in the art.  At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display the outputted number, as was known in the art, after deriving the number recited in the present claim. The motivation for displaying the number comes from the prior art wherein it was known that users sometimes want to see the results displayed. Therefore, it would have been obvious to combine the knowledge of the art with the aforesaid claim of U.S. Patent No. 11,074,705 to obtain the invention specified in this claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 11,074,705
Claim 2
The information processing device according to claim 1, wherein the processor is configured to specify a position in the second captured image corresponding to the first position in the real space.
The information processing device according to claim 1, wherein the processor further configured to specify a position in the second captured image corresponding to the first position in the real space.


	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 11,074,705
Claim 1
The information processing device according to claim 1, wherein the processor causes display of the first position and the second position on the display so as to be distinguishable from other pixels.
specify a first position designated on a display on which the first captured image is displayed and a second position designated on the display on which the second captured image is displayed,


	
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 11,074,705
Claim 3
The information processing device according to claim 1, wherein: the display has a function that detects a touch of an user, and the processor displays a plurality of soft keys including a key used for a distance measurement and a key used for imaging on the display.
The information processing device according to claim 2, wherein the display has a function that detects a touch of an user, and the processor displays a plurality of soft keys including a key used for a distance measurement and a key used for imaging.


	
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 11,074,705
Claim 9
The information processing device according to claim 4, wherein: the plurality of soft keys include more than three soft keys, and the processor displays the plurality of soft keys on a same straight line.
The information processing device according to claim 8, wherein the plurality of soft keys include more than three soft keys, and the processor displays the plurality of soft keys on a same straight line.


	
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 11,074,705
Claim 5
The information processing device according to claim 4, wherein an arrangement direction of the key used for distance measurement and the key used for imaging is parallel to an extending direction of one side of the display.
The information processing device according to claim 4, wherein the same straight line is parallel to one side of the display.

(Incorporated from parent claim 4)
The information processing device according to claim 3, …, and the processor displays the plurality of soft keys on a same straight line.

(Incorporated from parent claim 3)
The information processing device according to claim 2, …, and the processor displays a plurality of soft keys including a key used for a distance measurement and a key used for imaging.


	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 11,074,705
Claim 16
The information processing device according to claim 1, wherein the processor: 
The information processing device according to claim 1, wherein the processor 
acquires the first distance using a timing when light is emitted toward the subject from the position corresponding to the first imaging position and 
acquires the first distance on the basis of a timing when directional light which has directivity is emitted to the subject from the position corresponding to the first imaging position and 
a timing when reflected light of the light from the position corresponding to the first imaging position is received, and 
a timing when reflected light of the directional light from the position corresponding to the first imaging position is received, and
acquires the second distance using a timing when light is emitted toward the subject from the position corresponding to the second imaging position and a timing when reflected light of the light from the position corresponding to the second imaging position is received.
acquires the second distance on the basis of a timing when directional light which has directivity is emitted to the subject from the position corresponding to the second imaging position and a timing when reflected light of the directional light from the position corresponding to the second imaging position is received.


	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,074,705
Claim 17
The information processing device according to claim 7, further comprising: 
a body that houses the processor; 
a first lens that is used for emitting the light; 
a second lens that is used for receiving reflected light of the light; and 
a third lens that is used for imaging the subject, wherein the first lens, the second lens, and the third lens are provided on a same surf ace of the body and a same straight line.
The information processing device according to claim 16, further comprising: 
a body that houses the processor; …; 
a first lens that is used for emitting the … light; 
a second lens that is used for receiving reflected light of the directional light; and 
a third lens that is used for imaging the subject, the first lens, the second lens, and the third lens are provided on a same surface of the body and a same straight line.


	
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 11,074,705
Claim 16
The information processing device according to claim 1, wherein the processor is configured to cause display of the first distance or the second distance on the display.
The information processing device according to claim 1, wherein the processor acquires the first distance …, and acquires the second …


	
The only difference between claim 9 of the present application and claim 16 of U.S. Patent No. 11,074,705 is the display of a number, i.e., first distance or second distance, that both claims recite acquiring. The display of this number is not a functional difference; both claims acquire this same number. Rather, it is an aesthetic change in the manner of outputting the exact same calculated number. Aesthetic matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.   In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) . Moreover, displaying any desired feature is obvious:
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, the display of outputs was known in the art.  At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display the outputted number, as was known in the art, after deriving the number recited in the present claim. The motivation for displaying the number comes from the prior art wherein it was known that users sometimes want to see the results displayed. Therefore, it would have been obvious to combine the knowledge of the art with the aforesaid claim of U.S. Patent No. 11,074,705 to obtain the invention specified in this claim.
With regards to claims 10 - 19, the steps performed by the method of these claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,074,705, for the same reasons as were presented with respect to corresponding claims 1 - 9 of the present application, which recite an apparatus configured to perform these same steps.
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,705, for the same reasons as were presented with respect to corresponding claim 1 of the present application, which recites an apparatus configured to perform these same steps.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,705. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 21
U.S. Patent No. 11,074,705
Claim 1
 An information processing device comprising:
a processor; and
an image sensor that images a subject,
An information processing device comprising: a display; a processor; and … acquire a first captured image obtained by imaging a subject… a second captured image obtained by imaging the subject…
wherein the processor is configured to:
wherein the processor is configured to
acquire 

acquire 
a first captured image obtained by imaging the subject from a first imaging position, 
a first captured image obtained by imaging a subject from a first imaging position, 
a second captured image obtained by imaging the subject from a second imaging position different from the first imaging position, 
a second captured image obtained by imaging the subject from a second imaging position different from the first imaging position, 
a first distance from a position corresponding to the first imaging position to the subject, and 
a first distance from a position corresponding to the first imaging position to the subject, and,
a second distance from a position corresponding to the second imaging position to the subject, 
a second distance from a position corresponding to the second imaging position to the subject
specify a first position and a second position designated on a display, and 
specify a first position designated on the display on which the first captured image is displayed and a second position designated on the display on which the second captured image is displayed, …
display a distance in a real space on the display based on the first distance, the second distance, the first position and the second position.
display the first captured image or the second captured image on the display, … and derive a distance in a real space based on the first distance, the second distance, the first position and the second position.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 9 - 13, 19, 20, 21, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (U.S. PG Pub. No. 2015/0213617).

With regards to claim 1, KIM discloses a processor at ¶¶ [0040], [0042], [0061].
KIM discloses an image sensor that images a subject at ¶ [0043] and FIG. 1.
KIM discloses acquiring a first captured image (“previous 3D image frame”) obtained by imaging the subject (i.e. imaged objects comprising, “feature points”) from a first imaging position (“3D coordinates of the previous image frame”) at: ¶¶ [0043]-[0046] (“The position estimation unit 300 estimates the position of the moving object from the first and second image frames captured by the first camera 100...”); ¶ [0053].
KIM discloses acquiring a second captured image (“current 3D image frame”) obtained by imaging the subject from a second imaging position (“3D coordinates of the current image frame”) different from the first imaging position at ¶¶ [0044]-[0046], [0053](“…the variation of the actual space through the 3D coordinate of the previous 3D image frame and the 3D coordinate of the current 3D image frame…”). See, also, ¶ [0008](“One or more exemplary embodiments provide a method and apparatus for estimating a position of a mobile object which moves on a road by using an image captured by a stereo camera and an inexpensive inertial measurement unit (IMU).”)
KIM discloses acquiring a first distance (e.g., “depth”) from a position corresponding to the first imaging position (e.g., “the 3D coordinate of the previous 3D image frame”) to the subject (i.e. imaged objects comprising, “feature points”) at ¶¶ [0044]-[0045](“The 3D coordinate calculation unit 330 calculates two (2)-dimensional (2D) coordinates of the feature point, i.e., an x-coordinate and a ycoordinate, from the first image frame and the second image frame and calculates the distance from the first camera 100 and the second camera 200 to the feature point so as to calculate the distance as a depth value, i.e., a z-coordinate, thereby finally obtaining the 3D coordinates.”) See, also, ¶ [0053](“[S]etting the distance, which is obtained by calculating the distance from the camera to the feature points by triangulation, as the depth, i.e., z-coordinate.”)
KIM discloses acquiring a second distance (e.g., “depth”) from a position  corresponding to the second imaging position (e.g., “the 3D coordinate of the current 3D image frame”) to the subject (i.e. imaged objects comprising, “feature points”) at ¶¶ [0044]-[0046], [0053].
KIM discloses specifying a first position designated on a display (i.e., the 3D coordinate of the feature point on the previous 3D image frame”; e.g., the tips of the vectors in FIG. 3) on which the first captured image is displayed and a second position designated on the display (i.e., the 3D coordinate of the feature point on the current 3D image frame”; e.g.,, the tails of the vectors in FIG. 3) on which the second captured image is displayed at ¶¶ [0044]-[0045] and within FIG. 3.

    PNG
    media_image1.png
    424
    604
    media_image1.png
    Greyscale


KIM discloses displaying a distance in a real space (“3D motion vector of the matched feature point”) on the display based on the first distance (e.g., “depth”), the second distance (e.g., “depth”), the first position and the second position at ¶¶ [0044]-[0045] and FIG. 3; to wit: “The clustering unit 340 may calculate the motion vector, i.e. the variation of the actual space through the 3D coordinate of the previous 3D image frame and the 3D coordinate of the current 3D image frame and perform spatially coherent motion clustering so as to make the static background and a plurality of movements as a set. FIG. 3 shows an example where a 3D motion vector of the matched feature point is displayed in the 3D image frame.”
With regards to claim 2, KIM discloses the processor is configured to specify a position in the second captured image corresponding to the first position in the real space (i.e., the 3D coordinate of the feature point on the previous 3D image frame”; e.g., the heads of the vectors in FIG. 3) at ¶¶ [0043]-[0046] and FIG. 3; to wit: “The clustering unit 340 may calculate the motion vector, i.e. the variation of the actual space through the 3D coordinate of the previous 3D image frame and the 3D coordinate of the current 3D image frame and perform spatially coherent motion clustering so as to make the static background and a plurality of movements as a set. FIG. 3 shows an example where a 3D motion vector of the matched feature point is displayed in the 3D image frame.” See, also, ¶ [0053].
With regards to claim 3, KIM discloses the processor causes display of the first position and the second position on the display so as to be distinguishable from other pixels by displaying a (“3D motion vector of the matched feature point”) at ¶¶ [0044]-[0045] and FIGS. 3 and 4.
With regards to claim 9, KIM discloses acquiring a first distance (e.g., “depth”) using epipolar geometry and stereo images at ¶¶ [0044]-[0045], [0053](“[S]etting the distance, which is obtained by calculating the distance from the camera to the feature points by triangulation, as the depth, i.e., z-coordinate.”) KIM further discloses acquiring a second distance (e.g., “depth”) using epipolar geometry and stereo images at ¶¶ [0044]-[0046], [0053]. But, KIM does not specify displaying the first distance or the second distance on the display. However, this limitation was known in the art:
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, the display of outputs was known in the art.  At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display the outputted number, as was known in the art, after outputting the distances recited in the present claim. The motivation for displaying the number comes from the prior art wherein it was known that users sometimes want to see the results displayed. Therefore, it would have been obvious to combine the knowledge of the art with KIM obtain the invention specified in this claim.
With regards to claim 10, the steps performed by the method of this claim are taught by KIM for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 11, the steps performed by the method of this claim are taught by KIM for the same reasons as were presented with respect to claim 2, which recites an apparatus configured to perform these same steps.
With regards to claim 12, the steps performed by the method of this claim are taught by KIM for the same reasons as were presented with respect to claim 3, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps performed by the method of this claim are taught by KIM for the same reasons as were presented with respect to claim 3, which recites an apparatus configured to perform these same steps.
With regards to claim 19, the steps performed by the method of this claim are taught by KIM for the same reasons as were presented with respect to claim 9, which recites an apparatus configured to perform these same steps.
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are taught by KIM for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 21, the steps performed by the apparatus of this claim are anticipated by KIM for the same reasons as were presented with respect to claim 1, which is an apparatus claim reciting these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 - 8, 17 - 18, are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. PG Pub. No. 2015/0213617) in view of ROYO ROYO et al (WIPO Pub. No. WO 2012/123809).
With regards to claim 7, KIM discloses acquiring a first distance (e.g., “depth”) using epipolar geometry and stereo images at ¶¶ [0044]-[0045], [0053](“[S]etting the distance, which is obtained by calculating the distance from the camera to the feature points by triangulation, as the depth, i.e., z-coordinate.”) KIM further discloses acquiring a second distance (e.g., “depth”) using epipolar geometry and stereo images at ¶¶ [0044]-[0046], [0053]. But, KIM does not disclose acquiring distance using a timing when light is emitted toward the subject, however, this limitation was known in the art:
ROYO ROYO discloses acquiring distance using a timing (“Time of Flight” or “TOF”) when light is emitted toward a subject from a position corresponding to a position and a timing when reflected light of the light from the position corresponding to the imaging position is received at p. 6, ll. 11-24; p. 7, ll. 13-20.
With regards to claim 8, ROYO ROYO discloses a body that houses the processor (e.g., “computer controller 30”) at p. 2, ll. 17-32 and FIG. 1; p. 16, ll. 11-13 and FIG. 2. ROYO ROYO discloses a first lens that is used for emitting the light at p. 9, ll. 17-20; p. 14, ll. 7-10.  ROYO ROYO discloses a second lens that is used for receiving reflected light of the light at p. 10, ll. 7-14, p. 14, ll. 12-26. ROYO ROYO discloses a third lens that is used for imaging the subject at p. 10, ll. 7-14, p.15, ll. 11-15. ROYO ROYO illustrates in FIG. 2 that the first lens, the second lens, and the third lens are provided in a same straight line (i.e., optical path) at p. 14, l.7-p. 15, l. 15. ROYO ROYO does not specify the first lens, the second lens, and the third lens are provided on a same surface of the body, however, as long as all the lens are along the same straight line (i.e., optical path) the claimed device will function properly. Providing the lenses on a same surface of a body is not a functional difference. Rather, it is an aesthetic change in the placement of lenses that does not affect the functioning of the claimed device. Aesthetic matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.   In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) . The motivation for this combination is the same as was previously presented.
With regards to claims 17 - 18, the steps performed by the methods of these claims are obvious over the combination of KIM and ROYO ROYO for the same reasons as were presented with respect to claim 7, which recites an apparatus configured to perform these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668